Citation Nr: 0423379	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a vision disorder, 
including as secondary to diabetes mellitus.

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1968.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their 
part.


REMAND

In an Appeal Hearing Options form and a VA Form 9 (Appeal to 
Board of Veterans' Appeals) received in September 2002 and 
June 2003, respectively, the veteran requested hearings at 
the RO, one before a Hearing Officer and another before a 
traveling member of the Board.  Thereafter, the RO did not 
acknowledge the veteran's hearing requests and it does not 
appear that the veteran has consented to the withdrawal of 
his requests.  A remand is thus necessary so that the RO can 
satisfy the veteran's hearing requests.  
38 C.F.R. § 20.700(a) (2003).

Accordingly, this case is REMANDED for the following:

The RO should clarify whether the veteran 
still desires a hearing before an RO 
hearing officer and/or a hearing before a 
traveling member of the Board and 
schedule him for such hearing or hearings 
accordingly.  In informing the veteran of 
the scheduled hearing pursuant to 38 
C.F.R. § 20.704 (2003), the RO should 
advise the veteran that if he desires to 
withdraw his hearing requests, he should 
submit such written withdrawal to the RO 
prior to the scheduled hearing date(s).

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


